Title: To George Washington from William Heath, 22 November 1780
From: Heath, William
To: Washington, George


                        
                            Dear General
                            West Point Novr 22d 1780
                        
                        I have just received the inclosed letter, and state of provisions at Fort Schuyler, from Colo Malcom. It
                            seems no time is to be lost in forwarding provisions. as Colonel Blane is probably by this time at Head Quarters, I beg
                            leave to submit to your Excellency, his being directed to order, the number of Cattle mentioned by Colonel Malcom, to
                            Albany as soon as possible. By late accounts from the Eastward, a great number of Cattle are comeing on. I have the honor
                            to be with the greatest respect Your Excellency’s Most Obedient Servant
                        
                            W. Heath

                        
                     Enclosure
                                                
                            
                                State of Provisions at F. Schuyler
                                    Fort Sch Nov. 8th 1780
                            
                            
                            In Store Octr 1st:
                            
                            
                                
                                     
                                    147
                                     
                                    Barrs. of flour each weighing
                                     
                                     190 lb.
                                
                                
                                    
                                    50
                                    
                                    Head of Cattle each do
                                    
                                     250 lb.
                                
                            
                            The Garrison of Ft Schuyler to be victualled at the rate of 1 lb. of each per man per day.
                            320 Men from 1st Oct. to the 10th will want in 3200 lb. of each The garrison then was reduced to 260 Men
                                by the capture of Capt. Vrooman & party 60 strong.
                            260 Men from the 11th Oct. to the 15th Novr. want 9100 lb. of each. Then there must remain on the 15th
                                Novr (after deducting the whole that is used (which is 12,300 lb. of each) in Store 15,630 lb. of Flour & 1200
                                lb. of beef—Then we will suppose Colo. Wissenfelts with the new garrison to arrive at Ft Schuyler about 180 strong
                                including the Train of artillery and to bring with him
                            
                                
                                     
                                    35
                                     
                                    Head Cattle each to weigh
                                     
                                    300 lb.
                                     
                                    total
                                     
                                    11,500
                                
                                
                                    
                                    30
                                    
                                    Barrels of flour each 
                                    
                                    190 lb.
                                    
                                    
                                    
                                    5,700
                                
                            
                            Total then in Store 12,700 lb. of beef & 21,350 lb. of flour which will last
                                the garrison of 180 men in the Flour way till the 12th March Beef way till the 24th Janry.
                            The above is a true state if the consumption is not greater than what is stated.
                            
                                H. Glen
                            
                            
                                 Q. Master
                            
                        P.S. The first convoy of provisions for Ft. Schuyler may go off in flags by the 15 Decr if any thing of an early winter, it is necessary the Agents for procuring provsions have a supply of beef flour &rum ready by that time H. Glen 
                        
                     Enclosure
                                                
                            
                                Dear General
                                New borough Nov. 16 1780
                            
                            I left the Western Frontiers the 10th Inst.—Genl Clinton was at Saratoga with Gansevorts, & a few
                                militia, The Enemy were at Ticonderoga—& had made no attempt upon any part of the Northern Frontier,
                                notwithstanding all the noise which I find hath been made below. It will be impossible either to Subsist the Garrison
                                of Fort Scuyler or any number of Troops between that & Albany unless the beef is orderd from the Eastward—I
                                inclose a Calculation of the Provisions in Fort Scuyler & necessary for it untill the time when it is supposed
                                possible to carry by —but as the Bridge is broke & the roads very bad that is not
                                entirely to be depended upon—I have represented this matter to the Governor & to Co. Hay—it is certain that
                                unless some immediate measures are taken to forward Cattle the Garrison will be abandon’d—not above 20 of the Cattle
                                mentioned in the estimate were approched for the use of the Guard—they were used by Wesenfiels Regt on the
                                Communication.
                            Two State Regem. (Harpers & Pawlings) & the Troops raised by the Late Law of this State
                                are under my Com’d & on the Frontiers of that I return next Week to albany and as Genl
                                Clinton depends upon my procuring some supplys to go up I coud wish to know whether the Commissary General could not
                                be orderd to Lend 50 or 60 good  cattle to Albany—those from this State are not worth driving
                                to Fort Scuyler—I expect to wait upon you before I go up—and am both with very great Esteem & Respect Dear
                                General Your most obedt & very Hble Servt
                            
                                W. Malcom
                            
                            
                                P.S. I find there is some necessary articles of Cloathing in store here which I
                                    want exceedingly—I beg Sir that You will be so good as to give me an order, for the few things
                                    which Capt. Black State cloatheir & whom you knew in my Regt 1776 has—I have never had or asked for an  out of Public Stores before—or would I at this time, if I could do without or get it any
                                    other way.
                            

                        
                        
                    